Title: From George Washington to John Armstrong, 18 August 1769
From: Washington, George
To: Armstrong, John



Dr Sir
Fredk Warmsprings 18th Augt—69

About a fortnight ago I came to this place with Mrs Washington and her daughter, the latter of whom being troubled with a complaint, which the efficacy of these Waters it is thought might remove, we resolvd to try them, but have found little benefit as yet from the experiment; what a Week or two more may do, we know not, & therefore are inclind to put them to the Test. it was with much pleasure however I hear by Mr Clingan that you stand in no need of assistance from these Springs which I find

are applied to in all cases, altho. there be a moral certainty of their hurting in some—Many poor, miserable objects are now attending here, which I hope will receive the desired benefit, as I dare say they are deprivd of the means of obtaining any other relief, from their Indigent Circumstances.
Give me leave now Sir, to thank you for the polite, & friendly assistance you gave to the Affair I took the liberty (in March last) of recommending to your Notice—Captn Crawford, from whom I have since heard, informs me, that your Letter procured him a free, and easy admission to the Land Office, & to such Indulgences as coud be consistently granted; consequently his Work became much less difficult, than otherwise it woud have been.
Some confidant reports of Indian disturbances at Fort Pitt, drove many Famlies in from Redstone, and gave some Alarm to the Female Visitors of these Waters; but upon a stricter scrutiny into the causes of the reports, we find that mis-representation, & ill grounded fears, gave rise to the whole; & that our own People more than the Indians are to blame for the little misunderstandings which have happened among them.
My best respects attend Mrs Armstrong in which Mrs Washington joins, & I am with very great esteem Dr Sir Yr Most Obedt & Obligd Hble Servt

Go: Washington

